McKinstry, J., concurring.
—I concur in the judgment. The Superior Courts have jurisdiction, in civil cases in which *476the demand, exclusive of interest, amounts to three hundred dollars, and “in all criminal cases amounting to felony,” etc. (Const, art. vi. § 5.) The “ demand” in civil cases is determinable by reference to the complaint, and it is settled, that, if the amount demanded is three hundred dollars, the court has jurisdiction to render a judgment for less than three hundred dollars. The language of the section itself imports that the criminal jurisdiction, so far as it is conferred by the clause above quoted, is to be determined by the nature of the offense charged in the indictment or information. A demand of three hundred dollars includes a demand for every less sum, and a charge of any felony includes a charge of every misdemeanor which constitutes one of the elements that go to make up the greater crime.
We must presume the framers of the Constitution had in view the common law rule, that one charged with a crime may be convicted of a less offense necessarily included in the crime charged. To reach the construction of the provision of the Constitution, claimed by petitioner to be the correct construction, we would be obliged to hold that (although the indictment or information includes a charge of misdemeanor), the party charged cannot be tried for the misdemeanor in the Superior Court, and, as a consequence, that an acquittal in the Superior Court would not constitute a bar to a subsequent prosecution for the misdemeanor in the Justice’s Court. In other words, that a person may be subject to two separate prosecutions, in different courts for precisely the same act. I cannot think this was intended.